Corrected DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 8

	Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 4/12/2022.Claims 1-4,6-7,9-12,14-15,17-22 are pending. In response to Amendment, the previous rejection of Claims 1-4, 6-7, 9-12, 14-15, and 17-22 under 35 U.S.C. 103 as being unpatentable over Lund et al. (US PGPub No. 2019/0114743) and in view Long et al. (US 2017/0124718).are withdrawn.
EXAMINER'S AMENDMENT
				An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicholas Gallo on 7/14/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for target object identification, the method comprising:
segmenting, by an object determination system, an image into segments based on a first set of one or more visual attributes of the image, and irrespective of a second set of one or more visual attributes corresponding to a target object, wherein at least one of the first set of one or more visual attributes is based on a structural format of contents of the image;
performing, by the object determination system, one or more morphological operations on one or more of the segments to generate one or more morphed segments; 
identifying, by the object determination system, one or more candidates for the target object from the one or more morphed segments and based on the second set of one or more visual attributes corresponding to the target object; [[
identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object based on an application of a trained machine learning model to neighborhood information associated with at least a portion of the contents of the image that is disposed within one of the one or more morphed segments that comprises the true positive candidate; and
creating, by the object determination system, a placeholder for the target object based on a determined pixel location in the image, wherein the determined pixel location corresponds to the true positive candidate. 
2. 	(Previously Presented)  The method as claimed in claim 1, further comprising receiving, by the object determination system, a document and converting, by the object determination system, the document into the image before segmenting the image.
3. 	(Previously Presented)  The method as claimed in claim 1, further comprising identifying, by the object determination system, at least one of one or more paragraphs, one or more logos, one or more tables, one or more footers, or one or more headers in the image using the first set to facilitate the segmentation of the image.
4. 	(Previously Presented)  The method as claimed in claim 1, wherein the target object comprises at least one field for initials, signature, notary, or seal and the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers adjacent to the true positive candidate
5. 	(Canceled)  
6. 	(Previously Presented)  The method as claimed in claim 1, wherein the one or more morphological operations comprise erosion, dilation, or redaction.
7-8. 	(Canceled)
9. 	(Currently Amended)  An object determination system for target object identification, the system comprising:
a processor; and
a memory communicatively coupled to the processor, wherein the memory stores instructions, which, on execution  by the processor, cause the processor to:
	segment an image into segments based on a first set of one or more visual attributes of the image, and irrespective of a second set of one or more visual attributes corresponding to a target object, wherein at least one of the first set of one or more visual attributes is based on a structural format of contents of the image;
	perform one or more morphological operations on one or more of the segments to generate one or more morphed segments; 
	identify one or more candidates for the target object from the one or more morphed segments and based on the second set of one or more visual attributes corresponding to the target object; [[
	identify from the one or more candidates a true positive candidate that is the target object based on an application of a trained machine learning model to neighborhood information associated with at least a portion of the contents of the image that is disposed within one of the one or more morphed segments that comprises the true positive candidate; and
	create a placeholder for the target object based on a determined pixel location in the image, wherein the determined pixel location corresponds to the true positive candidate. 
10. 	(Previously Presented)  The object determination system as claimed in claim 9, wherein the instructions, on execution by the processor, further cause the processor to execute the stored instructions to receive a document and convert the document into the image before segmenting the image.
11. 	(Previously Presented)  The object determination system as claimed in claim 9, wherein the instructions, on execution by the processor, further cause the processor to identify at least one of one or more paragraphs, one or more logos, one or more tables, one or more footers, or one or more headers in the image using the first set to facilitate the segmentation of the image.
12. 	(Previously Presented)  The object determination system as claimed in claim 9, wherein the target object comprises at least one field for initials, signature, notary, or seal and the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers adjacent to the true positive candidate.
13. 	(Canceled)
14. 	(Previously Presented)  The object determination system as claimed in claim 9, wherein the one or more morphological operations comprise erosion, dilation, or redaction.
15-16. 	(Canceled)  
17. 	(Currently Amended)  A non-transitory computer readable medium including instruction for target object identification stored thereon that when executed by at least one processor cause the at least one processor to:
segment an image into segments based on a first set of one or more visual attributes of the image, and irrespective of a second set of one or more visual attributes corresponding to a target object, wherein at least one of the first set of one or more visual attributes is based on a structural format of contents of the image;
perform one or more morphological operations on one or more of the segments to generate one or more morphed segments; 
identify one or more candidates for the target object from the one or more morphed segments and based on the second set of one or more visual attributes corresponding to the target object; [[
identify from the one or more candidates a true positive candidate that is the target object based on an application of a trained machine learning model to neighborhood information associated with at least a portion of the contents of the image that is disposed within one of the one or more morphed segments that comprises the true positive candidate; and
create a placeholder for the target object based on a determined pixel location in the image, wherein the determined pixel location corresponds to the true positive candidate. 
18. 	(Previously Presented)  The non-transitory computer readable medium as claimed in claim 17, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to receive a document and convert the document into the image before segmenting the image.
19. 	(Previously Presented)  The non-transitory computer readable medium as claimed in claim 17, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to identify at least one of one or more paragraphs, one or more logos, one or more tables, one or more footers, or one or more headers in the image using the first set to facilitate the segmentation of the image.
20. 	(Previously Presented)  The non-transitory computer readable medium as claimed in claim 17, wherein the target object comprises at least one field for initials, signature, notary, or seal and the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers adjacent to the true positive candidate.
21. 	(Previously Presented)  The non-transitory computer readable medium as claimed in claim 17, wherein the neighborhood information comprises at least one of text, one or more images, one or more margins, one or more tables, or one or more numbers.
22. 	(Canceled)  

				Allowable Subject Matter 
Claims 1-4,6,9-12,14, and 17-21 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Lund et al. teaches a method for determining a target object in an image, the method comprising  segmenting, by an object determination system  the image into segments based on a first set of or more visual attributes and irrespective of a second set of one or more visual attributes corresponding to the target object ( FIGS. 5A and 5B show the image regions as simple lines (e.g., 
bounding boxes 532 or text area 536) dividing the relevant areas (e.g., text pixels) from other areas (e.g., non-text pixels), the heat maps may more typically indicate (e.g., via colors or shades of gray) the probability that each pixel in the map corresponds to the desired feature, paragraph [0048]), 
wherein at least one of the first set of visual attribute is based on a structural format of contents of the image (paragraph [0058] and figures 5-6]);
 performing, by the object determination system, one or more morphological operations on one or more of the segments ( figure 7 , paragraph [0068-0069]).
Long teaches identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object, based on neighborhood information associated with the contents of the image disposed within one of the segments that comprises the true positive candidate (where identifying candidates as true positive candidates is “At 203e, one or more character zones, each of which corresponds to a consecutive column set, are recognized according to the vertical histogram of the target text row.”, para 0052-0054).
	None teaches:
identifying, by the object determination system, from the one or more candidates a true positive candidate that is the target object based on an application of a trained machine learning model to neighborhood information associated with at least a portion of the contents of the image that is disposed within one of the one or more morphed segments that comprises the true positive candidate; and
create a placeholder for the target object based on a determined pixel location in the image, wherein the determined pixel location corresponds to the true positive candidate.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 9  and 17 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664